Status of Application
1.	Acknowledgment is made of the amendments filed 03/01/2021. Upon entering the amendments, claims 18-19 are added and claims 1-3, 5-15, and 17-19 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks persuasively show that the instantly claimed process for manufacturing a composite part is not taught or suggested by the previously applied prior art to Brun et al and Claussen. Specifically, the remarks show that there is no teaching in said prior art for a process wherein a blank is formed comprising a binder along with first and second ceramic and/or carbon particles, removing/pyrolyzing the binder to form pores therein, performing a hot isostatic pressing step of the porous preform, and thereafter infiltrating the porosity of the hot isostatically pressed preform with a molten, metal-comprising composition. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-3, 5-15, and 17-19 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed process for manufacturing a composite part. Specifically, the prior art fails to teach a method wherein a precursor blank is prepared by mixing a binder with a first particulate that is ceramic or carbon and is capable of functioning as a reinforcement agent, and a second particulate that is ceramic or carbon, forming forms in said blank by binder removal or pyrolization to form a preform, performing hot isostatic pressing on said preform, and thereafter infiltrating porosity in the compressed preform by molten metal-containing composition. 
The most relevant prior art references found are Brun et al (US 6074750) and Claussen (US 5158916). The difference from instant claims is that while Brun et al teaches a ceramic matrix composite comprising a particulate reinforcement densified by a ceramic matrix and that is produced by a method comprising preparing a mixture of the fibers coated with an interphase, a carbonaceous material that can comprise SiC, MoSi2, or TiSi2 and a binder, shaping the mixture by injection molding or isostatic pressing, debinding the shaped mixture, and thereafter infiltrating with molten Si, Brun does not teach or suggest that a hot isostatic compression step is performed after pore formation via debinding and prior to Si infiltration. There is not a teaching found in the prior art that would motivate a skilled artisan to include such a hot isostatic pressing step before infiltration. Claussen teaches a method of producing a ceramic matrix composite comprising a fiber reinforcing phase, and teaches that the process of producing the composite comprising a step of hot isostatic pressing carried out prior to infiltration of a metal phase. Claussen, however, teaches infiltration as a means of filling any residual porosity that may remain after hot pressing. This infiltration step is already present in the Brun method, and is taught to occur prior to thermal consolidation. As such, there is no motivation in Claussen for using the pressing step in Brun, as no specific benefit is taught for inserting this step prior to infiltration and subsequent additional thermal consolidation. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW17 March 2021